Citation Nr: 0001643	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-30 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1957 to 
February 1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a right knee 
disability, as secondary to his service-connected right foot 
condition. 

In the veteran's Substantive Appeal dated August 1994, he 
initially indicated that he wished to have a hearing before 
the Board.  However, on July 15, 1996, he indicated that 
rather than have a Travel Board hearing, he would prefer to 
have a hearing at the Regional Office in Baltimore before a 
hearing officer.  On July 29, 1996, the veteran's claim was 
transferred to the RO in Baltimore and such hearing was 
conducted in October 1996.

The veteran was scheduled to appear for a Travel Board 
hearing on May 23, 1997.  A confirmation letter was sent to 
the veteran on April 11, 1997, to which the veteran did not 
respond and his Travel Board hearing was accordingly 
canceled.  

In a report of contact form dated May 8, 1997, a note was 
made indicating that on May 13, 1997, the veteran wished to 
withdraw his appeal and that he would send this request in 
writing.  However, no written request was ever received, so 
the Board will consider the veteran's appeal. 

The veteran's claim was initially before the Board in August 
1997, at which time it was remanded for additional 
development.  It was remanded again in September 1998.  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran sustained torn ligaments in his right knee 
when he stepped into a hole on December 1, 1992.  

3.  The veteran's current right knee disorders are not 
causally linked to an incident in service; nor are the 
veteran's right knee disorders proximately due to or the 
result of his service-connected injuries to the right foot or 
right os calcis disability.


CONCLUSION OF LAW

Service connection for a right knee disability, both on a 
direct basis and as secondary to the service-connected right 
foot and right os calcis disabilities, is not warranted.  
38 U.S.C.A. § §  1131, 5107 (West 1991) 38 C.F.R. § § 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in June 1957, 
the veteran's lower extremities and other musculoskeletal 
system were evaluated as normal.  On his report of medical 
history form from induction, the veteran placed a check in 
the no box in response to whether he either had or had ever 
had a trick or locked knee.  In May 1959, the veteran 
suffered a compound comminuted fracture of the right talus 
and os calcis.  The service medical records are negative for 
any treatment of any knee disorders.  

In June 1960, the RO granted the veteran entitlement to 
service connection and assigned a 30 percent rating for 
injuries to the right foot.  The RO also granted entitlement 
to service connection for osteomyelitis of the right os 
calcis, and assigned a noncompensable rating for such 
disability.  

Copies of VA Medical Center treatment records were submitted 
from October 1972.  The prospects of a right ankle fusion 
were outlined to the veteran.  It was noted that sequelae to 
such treatment would include excessive use of the knee as 
well as the forefoot.  

Copies of hospital records were submitted from the Memorial 
Hospital and Medical Center of Cumberland, Inc., from 
December 1, 1992.  The veteran described injuring his right 
leg after stepping in a hole.  It was noted that the veteran 
had an old injury causing his right ankle to be fused.  
Diagnosis was medial collateral ligament tear of the right 
knee.  An x-ray report of the veteran's right knee showed 
that there was no fracture or dislocation.  

Copies of treatment records from the VA Medical Center were 
submitted from January 1992 to July 1993.  The veteran was 
seen on December 7, 1992 at which time it was noted that the 
veteran tore a ligament in his right knee on December 1, 
1992.  The examiner noted that the veteran had tenderness 
with some swelling medial to the right knee.  The veteran was 
seen on December 17, 1992.  He described injuring his knee on 
December 1, 1992, when he stepped into a hole, the knee went 
into valgus, and he felt a painful medial snap in the knee 
with immediate pain.  The examiner's impressions were 
sprained medial collateral ligament of the right knee, 
possible tear of the medial meniscus, and possible rupture of 
the anterior cruciate ligaments.  The veteran was seen for 
his knee on January 7, 1993.  Diagnosis was medial laxity of 
the right knee and the treatment prescribed was a hinged knee 
brace.  The veteran was seen in April and June 1993 and for 
pain and discomfort behind both knees.  

In support of his initial claim, the veteran submitted a 
report of accidental injury dated November 26, 1993.  He 
asserted that while deer hunting on December 1, 1992, he 
stepped into a hole which was covered by leaves.  He 
indicated that due to his ankle being fused, that he could 
not bend his ankle and that thus his right knee snapped back.  
He indicated that this caused torn ligaments of the right 
knee.  

The veteran was afforded a VA examination in February 1994, a 
copy of which has been associated with the claims folder.  
The veteran described stepping into a shallow ravine during 
hunting forcing his knee to snap medially and backward.  The 
examiner commented that it was significant that the veteran 
was able to climb ladders without difficulty in his job as a 
block layer.  The examiner's diagnoses regarding the 
veteran's ankle were degenerative osteoarthritis, right 
ankle, and spontaneous subtalar joint fusion.  

The examiner's diagnoses regarding the veteran's right knee 
were partial ruptured medial collateral ligament and torn 
anterior cruciate ligament.  The examiner commented that a 
lack of motion of the subtalar joint unquestionably would 
have contributed to both collateral ligament injury and the 
tear of the anterior cruciate ligament, but then commented 
that with a similar mechanism of injury even without his 
preexisting ankle joint and subtalar joint problem, such 
valgus force would have led to similar injury, even to the 
opposite knee.  In his reasoning, the examiner cited the fact 
that the veteran was working as a block layer and that he was 
able to climb the ladder for work, which would negate the 
severity of the ankle joint injury according to the examiner.  
Also as part of his reasoning, the examiner commented that 
most importantly, the veteran was able to perform heel-toe 
motion with no difficulty.  

In the veteran's Notice of Disagreement dated May 1994, he 
commented on his February 1994 examination.  He asserted that 
he made it clear to the examiner that he could not stand on 
the toes of his right foot, due to not being able to bear 
weight on his right toes.  

The veteran was afforded a hearing before the RO on October 
9, 1996, a transcript of which has been associated with the 
claims folder.  He commented that he was not satisfied with 
his February 1994 VA examination and he felt that the 
examiner was prejudiced against him.  

A VA medical opinion was provided on November 26, 1996, by 
Dr. S. P., a copy of which has been associated with the 
claims folder.  He stated that he reviewed the claims file.  
The physician stated that the right subtalar fusion as a 
general principal did cause some stiffening of the ankle and 
that the ability of the ankle joint to function normally was 
somewhat compromised, but the subtalar joint below the ankle 
joint was even further limited.  Regarding a possible nexus 
between the knee injury and the ankle injury, the physician 
stated that the purpose of the subtalar joint was to allow a 
foot to accommodate to uneven ground, specifically referring 
to minor variations in terrain.  The physician stated it 
certainly would not refer to a hole of any depth.  He opined 
that regardless of the condition of the veteran's ankle and 
subtalar joint that stepping in the hole caused a severe 
amount of energy to be translated across his knee.  He 
commented that if it was a reasonably deep hole that even the 
presence of a normal subtalar joint would not have prevented 
the knee injury.  Alternately, the physician commented that 
if the veteran had simply been walking on uneven ground and 
fell, rather than stepping in a hole, that the lack of a 
functional subtalar joint could have caused a fall.  The 
physician commented that it was his understanding that the 
veteran stepped in a hole, rather than was walking on level 
terrain.  The physician thought that the hole would have been 
of a depth such that the subtalar joint even under normal 
functional circumstances could never have accommodated his 
stance, and could never have prevented the injury.  He 
concluded that it was his belief after reviewing the records 
that the veteran's right knee injury was not causally due to 
or related to his subtalar joint and ankle joint injuries 
that he previously sustained.  

In November 1997, pursuant to an August 1997 Board remand, 
the RO attempted to ask Dr. S. P. whether he would change his 
November 1996 opinion after reviewing medical records from 
December 17, 1992, and January 7, 1993.  In April 1998, the 
RO noted that it was confirmed that Dr. S. P. was no longer 
practicing at the VA Medical Center.  

The veteran underwent a VA ankle examination in January 1999.  

In February 1999, the veteran requested that he be examined 
at the VA medical Center in Baltimore.  He did not think that 
the doctor in Martinsburg scheduled to examine him in March 
1999 (who was the same doctor who saw him in February 1994) 
could be accurate or impartial.  

In February 1999, the veteran's claims folder was provided to 
a VA physician.  The examiner stated that his opinion and 
reasoning remained unchanged from his February 1994 report 
which addressed the question of whether the injury to the 
veteran's right knee was a result of his service-connected 
right ankle injury.  He stated that at the time of the 
opinion, he had taken all facts into consideration in his 
analysis, including the VA Medical Center treatment records 
from December 1992 and January 1993.  

The examiner stated that he agreed with the opinion by Dr. S. 
P. of the VA Medical Center in Baltimore in November 1996.  
He asserted that the knee joint injury in December 1992 was 
independent and a separate incident unrelated to his service 
connected ankle disability.  He stated that given the type of 
injury during the December 1, 1992, hunting trip, the type of 
force that the veteran sustained would have resulted in a 
similar injury to the involved knee, right knee as well as to 
the opposite knee.  He emphasized that prior to the injury, 
the veteran was a block layer negotiating stair climbing and 
ladder climbing without difficulty, which was indisputable 
evidence that the veteran's subtalar joint fusion was of 
little consequence in his negotiating uneven surface.  

The veteran submitted a statement dated June 1999.  He 
asserted that if fusion caused excessive use of the knee, 
that it was not clear what damage was done to the knee due to 
excessive use.  He wondered how weak his knee was due to the 
excessive use, and what part this had in the injury to his 
knee.  

In October 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  The Board asked 
whether it was at least as likely as not that the veteran's 
injury to his right knee in December 1992 was proximately due 
to or the result of his service-connected right ankle 
disability.  

In October 1999, the Board received an answer from the VHA.  
The physician stated that he reviewed the veteran's records, 
and based on the records that he had it would appear that at 
the time of the injury on December 1, 1992, that the veteran 
was status post subtalar arthrodesis of his right lower 
extremity who inadvertently stepped into a hole thereby 
suffering an injury to his right knee which the doctor at the 
time felt was "sprained medial collateral ligament" with a 
possible tear of the medial meniscus and anterior cruciate 
ligament.  The physician summarized the veteran's contention 
when he said that it appeared the veteran was claiming that 
the limitation in motion of his right ankle/hindfoot which 
was affected with a service connected condition was the 
proximate cause of the injury to his right knee and therefore 
the right knee injury should have been considered a service-
connected condition.  

The physician stated that he was of the opinion that the 
proximate cause of the veteran's right knee injury was 
stepping into the hole, not the limitation of motion of the 
right ankle.  He stated that it was much more likely than not 
that this type of mishap would have produced the same injury 
even if he had never had an arthrodesis of the right subtalar 
joint.  He stated that it was true that an arthrodesis of the 
right subtalar joint could result in increased varus and 
valgus stresses across the knee in conditions where the force 
was relatively low and applied relatively slowly such as the 
case when one walked on uneven terrain.  However, he also 
stated that when the forces were high, and the rate of 
loading was also high the inability of the subtalar joint to 
compensate was not a significant factor.  

In December 1999, Dr. S. Y. submitted a statement indicating 
that he had known the veteran for approximately 10 years as 
an acquaintance.  He stated that while he had not examined 
the veteran, he had reviewed the medical information 
including statements made by Dr. C. (VA examiner who provided 
reports in February 1994 and February 1999), Dr. R. (VHA 
opinion), and a summary document dating back to June 1960.  
He stated that while he respected Dr. R.'s opinion, he would 
ask the panel to consider the opinion that his knee injury 
definitely could have resulted from spontaneous fusion of his 
ankle joint suffered while on duty.  He noted the December 
15, 1972, statement where an orthopedic consultant advised 
the veteran that fusion of the ankle joint could produce 
undesirable results including excessive use of the knee and 
forefoot.  He stated that 30 years of excessive use of the 
knee from the injured ankle could easily allow for the knee 
injury to occur even on a step into a shallow hole.  

He stated that Dr. R stated that an arthrodesis of the right 
subtalar joint could result in increased varus and valgus 
stresses across the knee joint where the force relatively low 
and applied relatively slowly as the case when one walked on 
an uneven terrain.  He stated that Dr. R. had left open the 
possibility that the knee injury could have resulted from the 
previous ankle injury.  He wrote that Dr. C. wrote in his 
report that lack of motion in the subtalar joint 
unquestionably would have contributed to both 
collateral/ligament injury and the tear of the anterior 
cervical ligament.  Dr. S. Y. wrote that this was exactly the 
type of injury that the veteran sustained.  

Dr. S. Y. wrote that considering these two physician's 
comments, it seemed likely that the veteran's knee injury 
"could have more likely than not have been due to the 
spontaneous fusion of his ankle joint sustained while on 
military duty."  Dr. S. Y. wrote that both of these 
statements said that this relationship was possible but not 
likely.  He wrote that it appeared that in this case what 
could have happened, however unlikely, did happen.  Dr. S. Y. 
wrote that he certainly affirmed that the knee injury 
sustained in December 1992 could be related to his earlier 
ankle injury for which he was disabled.  

The veteran submitted a statement dated December 1999.  He 
noted the Board's failure to note the medical opinion in 1972 
regarding undesirable results of fusion in its October 1999 
request for a medical opinion, and contended that such 
failure rendered the October 1999 opinion invalid.  He 
asserted that the request did not address the issue at hand, 
namely that excessive use of the knee due to the fusion cause 
weakness and made some sort of injury inevitable.  He 
asserted that the December 1999 opinion by Dr. S. Y. 
addressed this issue and provided the necessary link between 
his right foot condition and right knee injury. 


Analysis

The veteran's claim for service connection for a right knee 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability such as arthritis on a 
presumptive basis if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

As will be described below, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right knee disability.  It is clear that, in December 1992, 
the veteran sustained a tear of the medial collateral 
ligament of his right knee after stepping into a hole while 
hunting.  The veteran does not contend that he injured his 
right knee in service, nor do the service medical records 
show treatment of a right knee disorder.  Accordingly, the 
analysis below will primarily concern itself with the claim 
of service connection for a right knee disability on a 
secondary basis.  

The veteran contends that he stepped into a hole covered by 
leaves, and that because his ankle was fused, he could not 
bend his ankle, causing his right knee to snap back, and 
tearing ligaments.  In the alternative, the veteran contends 
that excessive use of his right knee due to his right foot 
and os calcis disorders (and subsequent right ankle fusion) 
made some sort of right knee injury inevitable. 

Although there is some overlap in these two arguments, they 
will be examined separately.  Regarding the argument of 
whether the veteran hurt his right knee because he could not 
bend his ankle when he stepped into the hole, it needs to be 
emphasized initially that, when the veteran was seen at the 
hospital on December 1, 1992, he stated that he stepped into 
a "hole."  When he was seen at the VA Medical Center on 
December 17, 1992, he stated that he had stepped into a 
"hole."  In a November 1993 statement, the veteran stated 
that on December 1, 1992, he stepped into a "hole which was 
covered by leaves" with his service-connected right foot.  
At the veteran's October 1996 hearing, he testified that he 
had stepped into a "hole."  

Only at the veteran's February 1994 VA examination did he 
describe stepping into a "shallow ravine," rather than a 
"hole."  Accordingly, as the veteran has only described 
stepping into a shallow ravine rather than a hole on one 
occasion, it will be accepted as a matter of fact that the 
veteran did indeed step into a hole (and not a shallow 
ravine) on December 1, 1992.  

Several etiological opinions have been obtained during the 
course of this appeal.  The veteran submitted a statement 
from Dr. S. Y. in December 1999, who opined that the 
veteran's knee injury definitely could have resulted from 
spontaneous fusion of the ankle joint suffered while on duty.  
He also wrote that it appeared what could have happened, 
however unlikely, did happen.  He also wrote that it seemed 
likely that the veteran's knee injury could have more likely 
than not have been due to the spontaneous fusion of his ankle 
joint.  

The United States Court of Veteran's Appeals (Court) has held 
that once a benefits claim is well grounded, the presumption 
that the opinions of those physicians in favor of the veteran 
are entitled to full weight no longer applies, and the Board 
can determine the question of service connection by weighing 
and balancing them, together with all the evidence.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  Accordingly, the opinion 
of Dr. S. Y. will be weighed and balanced with the other 
etiological opinions discussed below.  

At a February 1994 VA examination, the examiner commented on 
the veteran's accident and stated that a lack of motion of 
the subtalar joint unquestionably would have contributed to 
both collateral ligament injury and the tear of the anterior 
cruciate ligament; however he then stated that with a similar 
mechanism of injury even without his preexisting ankle joint 
and subtalar joint problem, such valgus force would have led 
to similar injury, even to the opposite knee.  Accordingly, 
as such opinion is internally contradictory, it is of limited 
weight. 

A November 1996 VA medical examiner reviewed the veteran's 
claims file, and commented that his understanding was that 
the hole was of a depth such that the subtalar joint even 
under normal functional circumstances could never have 
accommodated the veteran's stance, and could never have 
prevented the injury.  While the examiner reviewed the 
veteran's claims file, such examiner did not have the VA 
Medical Center records from 1992 and 1993 which were closest 
in time to the accident.  Accordingly, such opinion is also 
of limited weight.  

In February 1999, the VA examiner who conducted the February 
1994 VA examination provided another opinion.  He stated that 
the knee joint injury in December 1992 was independent and a 
separate incident unrelated to the veteran's service 
connected ankle disability, and that given the type of injury 
during the December 1, 1992, hunting trip, the type of force 
that the veteran sustained would have resulted in a similar 
injury to the involved right knee as well as to the opposite 
knee.

A VHA physician reviewed the veteran's claims file in October 
1999 (including the VA records from 1992 and 1993), and 
commented that it was much more likely than not that the 
mishap of stepping in the hole would have produced the same 
injury even if the veteran had never had an arthrodesis of 
the right subtalar joint.  He opined that the proximate cause 
of the veteran's right knee injury was stepping into the 
hole, not the limitation of motion of the right ankle.  

While the veteran asserts that his right knee injury is due 
to his inability to bend his ankle, as a layperson, the 
veteran is not competent to provide evidence requiring 
medical expertise, such as relating a specific knee disorder 
to not being able to bend his ankle.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  On the other hand, he is capable of 
describing factual matters regarding his fall into a hole 
(like not being able to bend his ankle) as he already has 
done. 

There are a number of medical opinions about whether the 
veteran's right foot or ankle had a role in his right knee 
injury.  The opinion from Dr. S. Y. is very speculative in 
nature.  He uses phrases such as "definitely could have" or 
"seemed likely that the veteran's knee injury could have", 
or "appeared."  The VA opinion from February 1994 is 
contradictory in nature, and the VA opinion from November 
1996 was made without full access to the relevant medical 
records.  However, the VA opinion from February 1999, and the 
VHA opinion from October 1999 were made with full access to 
the medical records, and they both stated in definitive terms 
that the injuries to the right knee were not caused by the 
veteran's service-connected right foot or ankle disorder.  
Accordingly, the evidence shows that the veteran hurt his 
knee when he stepped into a hole, but it does not show that 
he hurt his knee because he could not bend his ankle.  

Regarding the veteran's second argument that excessive use of 
his right knee (because of the right foot and ankle 
disorders) caused weakness over the years and made some sort 
of injury inevitable, the medical evidence does not support 
such a finding either.  While a medical record from October 
1972 noted that sequelae to a right ankle fusion would 
include excessive use of the knee as well as the forefoot, 
the medical evidence does not show that the veteran underwent 
such a right ankle fusion.  Rather the evidence (December 
1992 record from Memorial Hospital and February 1994 VA 
examination) suggests that the veteran's right ankle fused 
over time by itself over time, and it is not clear when the 
fusion occurred.

It is true that Dr. S. Y. stated in December 1999 that 30 
years of excessive use of the knee from the injured ankle 
could easily allow for the knee injury to occur even on a 
step into a shallow hole.  However, similar to Dr. S. Y.'s 
other opinions, the term "could easily allow" is highly 
speculative.  The medical evidence does not show that the 
veteran was seen for his right knee until his December 1992 
accident.  There are no medical findings that there was 
"excessive use" of the right knee prior to the accident.  
Furthermore, although the exact time of the fusion of the 
ankle is not clear, it is clear that the fusion occurred some 
time after 1972, and not 30 years before the 1992, when the 
knee injury occurred.  Also, the VHA physician commented in 
October 1999 that he had reviewed all of the treatment 
records (which includes the medical record from October 1972) 
and he provided a definitive statement that the veteran's 
accident from when he stepped into the hole would have 
produced the same type of injury even if he had never had an 
arthrodesis of the right subtalar joint.  Accordingly, the 
evidence does not show that excessive use of the right knee 
due to his right foot and ankle disorders (and subsequent 
right ankle fusion) made some sort of right knee injury 
inevitable.  

In conclusion, the evidence does not show that the veteran's 
right knee disorder is related to his service-connected right 
foot or ankle disabilities such that he could be granted 
service connection on a secondary basis, nor does the 
evidence show that the veteran's current right knee disorder 
is related to an injury in service.  Accordingly, service 
connection is not available on a direct or secondary basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a right knee disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a right knee 
disability, both on a direct basis and as secondary to the 
service-connected right foot and os calcis disabilities, is 
denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







